Exhibit 10.1

 

Amendment to Employment Agreement

 

THIS AMENDMENT made November 6, 2014 to the Employment Agreement dated June 25,
2009 (the “Employment Agreement”) between FOOT LOCKER, INC., a New York
corporation with its principal office at 112 West 34 Street, New York, New York
10120 (the “Company”) and Ken C. Hicks (“Executive”).

 

WHEREAS, Executive serves as Chairman of the Board, President, and Chief
Executive Officer of the Company pursuant to the provisions of the Employment
Agreement; and

 

WHEREAS, Executive has advised the Company of his intention to retire from his
positions with the Company as of May 20, 2015; and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
provide that, from and after December 1, 2014 (the “Amendment Date”), Executive
shall serve only as Chairman of the Board of the Company, and to make certain
other amendments; and

 

WHEREAS, the Company and Executive desire to set forth the terms and conditions
of such amendments;

 

NOW, THEREFORE, in consideration of these premises and of the mutual covenants
and agreements herein contained, the Company and Executive hereby agree as
follows:

 

A. Effective as of the Amendment Date, Executive shall resign as President and
Chief Executive Officer of the Company.

 

B. Notwithstanding any provision of the Employment Agreement to the contrary,
for the period from the Amendment Date to May 20, 2015, Executive shall continue
to be employed by the Company as executive Chairman of the Board and, in lieu of
Sections 1, 2, and 4(a) of the Employment Agreement, the following provisions
shall apply to his employment by the Company:

 

1. The Company hereby agrees to employ Executive, and Executive hereby agrees to
serve, as its Chairman of the Board.

 

2. The Employment Period shall end on May 20, 2015.

 

3. Executive shall have such responsibilities, duties, and authority as are
commensurate with his status as Chairman of the Board as may from time to time
be determined or directed by the Board.

 

4. Executive shall devote substantially all of his business efforts and time to
the Company and he shall not accept other full- or part-time employment. The
foregoing, however, shall not preclude Executive from engaging in such
activities and services as do

 



not materially conflict with his responsibilities and duties to the Company nor
preclude him from serving on the boards of directors of other for-profit
companies, if such service does not conflict with his duties as Chairman of the
Board or his fiduciary duty to the Company or any of its Affiliates.

 

5. Executive shall provide to the Chief Executive Officer or the Board of
Directors such advice as the Chief Executive Officer or Board of Directors may
reasonably request, from time to time, related to the transition of Executive’s
duties and responsibilities as in effect prior to the Amendment Date to his
successor as Chief Executive Officer, and with regard to such other matters as
are appropriate for a former Chief Executive Officer of the Company.

 

6. The Company shall provide Executive with an office and administrative support
in its executive offices commensurate with his position as Chairman of the
Board. Executive shall be required to be present in the offices of the Company
only to the extent necessary to fulfill his responsibilities as Chairman of the
Board and as set forth in paragraphs 3 and 5 hereof.

 

7. Commencing December 1, 2014, the Executive’s Base Salary shall be reduced to
$950,000.

 

8. Executive shall participate, on a prorata basis, in the Annual Incentive
Compensation Plan for the 2015 fiscal year. Executive shall participate, on a
pro rata basis, in the Long-Term Incentive Compensation Plan for the 2014-2015
performance period. Executive shall not be eligible to participate in the
Long-Term Incentive Compensation Plan for the performance period that begins
with the Company’s 2015 fiscal year.

 

C. Executive shall resign his position as an employee and Chairman of the Board
and as a member of the Board of Directors of the Company, effective May 20,
2015.

 

D. Nothing herein shall be construed as giving rise to “Good Reason” under
Executive’s Employment Agreement or otherwise.

 

E. The Employment Agreement and this Amendment together represent the entire
understanding of the parties with respect to the subject matter thereof. The
terms and provisions of this Amendment may not be modified or amended except in
a writing signed by both parties. Except as amended or modified hereby, in all
other respects, the terms and provisions of the Employment Agreement are hereby
ratified and confirmed. In case of a discrepancy or inconsistency between the
provisions of the Employment Agreement and the provisions of this Amendment, the
provisions of this Amendment shall govern. This Amendment shall be governed by
and construed and enforced in accordance with the laws of the State of New York
applicable to contracts between residents of such state to be performed therein.

 

F. Notwithstanding anything to the contrary contained herein, this Amendment to
the Employment Agreement shall be effective only upon the new President and
Chief Executive Officer’s commencement of employment in this new position with
the Company on or as of the Amendment Date or such other date as the parties may
mutually agree.

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement on the date first above written.

 

    FOOT LOCKER, INC.             By: /s/ Paulette Alviti       Paulette Alviti
      Senior Vice President and       Chief Human Resources Officer            
  /s/ Ken C. Hicks       Ken C. Hicks  

 